Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered December 13, 1993, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree, and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of to 11 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues relating to the reliability of the identification testimony of the observing officer were properly presented to the jury and we see no reason to disturb its findings.
The court properly excluded the testimony of a proposed defense witness. Defendant’s offer of proof did not establish that this testimony would have any relevance. Concur—Ellerin, J. P., Nardelli, Rubin and Mazzarelli, JJ.